[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-12085                ELEVENTH CIRCUIT
                                                               JUNE 29, 2011
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                D. C. Docket No. 03-00054-CR-ORL-18-DAB

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

SERGIO A. LINARES,
a.k.a. Edgar,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (June 29, 2011)

Before EDMONDSON, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Sergio A. Linares a/k/a “Edgar” appeals his 121-month total sentence,
imposed at the low end of the applicable guideline range, after pleading guilty to

one count of possession with intent to distribute 1,000 kilograms or more of

marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(vii) and 18 U.S.C. § 2.

On appeal, Linares argues that the district court erred in denying a reduction in his

offense level for acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1, even

though the court imposed a two-level obstruction of justice enhancement.

      We review the district court’s determination per U.S.S.G. § 3E1.1 for clear

error. United States v. Moriarty, 429 F.3d 1012, 1022 (11th Cir. 2005). Because

the district court’s determination regarding a defendant’s acceptance of

responsibility is entitled to great deference, we will not set aside the district court’s

decision that a defendant is not entitled to a downward reduction for acceptance of

responsibility unless the record clearly establishes that the defendant accepted

responsibility. Id. at 1022-23.

      The district court did not clearly err in finding that Linares was not entitled

to a downward reduction for acceptance of responsibility. Although Linares pled

guilty, he had absconded for more than five years prior to making that guilty plea,

and he admitted at the sentencing hearing that part of his remorse was that he had

been caught after absconding. The district court could reasonably determine that

Linares’s conduct between his indictment and his return to custody was not



                                            2
consistent with acceptance of responsibility.

      Furthermore, the district court did not plainly err in determining that Linares

was not entitled to an acceptance of responsibility reduction. Although the district

court did state that Linares would be entitled to an acceptance of responsibility

reduction, the court did not calculate Linares’s applicable guideline range at the

hearing or then determine what sentence Linares would receive. The plea

agreement made clear that the court was not bound by the government’s

recommendations regarding any sentencing recommendations and, in fact, could

reject those recommendations, including the recommendation regarding a three-

level reduction for acceptance of responsibility.

      AFFIRMED.




                                          3